Ron. M. B. Morgan, Commissioner
Bureau of Labor Statistics~
Austin, Texas               Opini,on        No. V-613.

                                  Re :    Legality   of chartering
                                         ‘a corporation   for the
                                          purpose of operating     an
                                          employment agency.

Dear Mr. Morgan:

           You desire  to know if’ the statutes             of this
State authorize   the creation  of corporations             for the
purpose of acting   as an employment or labor              agency.

              The statutes     regulating    employment or labor
agencies     define   such an a,gency as “any person in this
Stste who for a fee of~fers or attempts             to procure    or
procures     employment for employees,        or without a fee of-
fers or attempts       to procure or procures        employment for
common laborers      or agricultural       workers,   or any person
who for a fee offers        or attempts to procure        or procures
employees for employers,         or without     a fee offers     or at-
tempts to procure        or procures     common laborers    or agri-
cultural     workers for employers,        or any person,     regard-
less of whether a fee is received            or due, offers     or at-
tempts to supply or supplies           the services    of common or
agricultural      workers to any person.”         V. C. S., Art.
5221a-4,     Sec. 1, subdivision       e.

             Our present       Constitution      forbids   the creation
of corporations        “except   by general      laws” and directs      the
Legislature     to enact ngeneral         laws.    . . for the creation
of private     corporations.”         Constitution,      Art. XII, Sets..
1, 2.    Thus, corporations         can be organized       only for the
purposes    specifically       prescribed     by general     law.   It is
“The policy     of our law to limit the right of a corpora-
tion to the specific         purposes     authorized     by statute.”
Staacke   v. Routledge,        175 S, U.. 444, 447, affirmed          111
Tex. 489, 241 S.W. 994.

              “A charter  must specify        the purpose for which
the   corporation    is to be created.         This should be done
Hon. M. B . Morgan,     Page 2,     V-613.



with sufficient  olearness to enable the Secretary    of
State to see that the purpose specified   is one pro-
vided for by the statute.”   Joknstcn   v. Townsend, 103
Tex. 122, 124 $. W. 417.   Corporatirms I 10 Tex. Juris..
622,   sea.   31.

            Now the Texas Employment and Labor Agency
Law might be broad enough to empower the Comtxisslenrr
of the Burrau    of Labor Statistics        to license     a corpera-
tion acting    as an employmant agency if co rporetions
were authorized     in Texas to so act, which ins a question
we do not decide.        But a most careful       and detailed     study
of our statutes     fails    to aisolose    any authority      in the
Secretary   of State     to issue a acrporrtion       charter    for
such purpose.     In the absenoe of such an authority              the
Secretary   of State is not authorized          to issue such a
charter.    Ramsey v. TM, 95 Tex, 614, 69 S.W. 133,% 93
Am. St. Rep. 875; Empire Mills           v. Alston Grocery Co.,
15 S.W. 200, 505, 12 L.RbA. 366.            And,   in order for a
corporation    to be eligible       to an employment and labor
agency license    “it must be authorized         by its charter,,
to conduct    the business      for which a license      is sought.”
Licenses,   53 U.J.S.      624, 0 33, n. 15.



            A corporation   oannot be chartered,            under
       the present Texas, law, for the purpose            of oper-
       ating an employment or labor agency.

                                  Yours   very   truly,

                            ATTORNFXGENBRALOF TBXAS

                                   .
                              &gL?&dL-cJ                             4
                            Rv
                                             David Wuntch
                                                 Assistant



                            APPElDVBD
                                    :




DW:rt: jmc